DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The limitation “enhanced overlap” in claim 4 is interpreted using the material of the rivet that is deformed in the staking process as the overlap for the tab of the can end.  This interpretation is based on ¶0092 of US 20210283675 A1.

Applicant’s amendment to claim 1 has required a new interpretation of the claims and a new rejection is presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over FRAZE (GB 938253 A). 
As to claim 1, FRAZE teaches a can end (Figure 1 shows the can (20) has an end.) comprising: a central panel (Figure 1, Item 22, “lid”), said central panel having a base thickness (Page 6, Lines 115-117 teach a thickness of the lid to be 0.2mm or 0.0078 inches.); and an expandable rivet button disposed on said central panel, (Figure 19, Item 112, “boss”) wherein said central panel has a thickness of between about 0.0080 inch and about 0.0060 inch. (Page 6, Lines 115-117 teach a thickness of the lid to be 0.2mm or 0.0078 inches.), wherein said expandable rivet button has a generally planar top portion and a generally sidewall (Figures 19 and 20 show that the rivet button (boss, 112) has a generally planar top and sidewall structure. The transverse top is generally horizontal, and the walls are generally vertical.), wherein said expandable rivet button top portion has a thickness of between about 0.0050 inch and 0.0077 inch. (The thickness of the material starts at 0.2mm, or 0.0078 inches.  Figure 18 shows the dimple (40), which is described in Page 6, Lines 90-95 as having a lesser thickness than the lid material (less than 0.0078).  Page 6, Lines 67-68 and Page 7, Lines 45-53 teach that the wall thickness of the transverse wall (114) (interpreted as the top portion) is greater than the dimple thickness.  While FRAZE does not explicitly disclose the thickness of the transverse wall, the comparison of the thickness with the thickness of the dimple, as well as the disclosure in the drawings (Figure 19-20 show the thickness of the transverse portion and can end (22) together in one drawing), provide a teaching of the thickness of the top button portion being about 0.0077 inch.)
FRAZE does not disclose the height of the rivet button, such that it does not disclose said expandable rivet button has a height of between about 0.059 inch and about 0.039 inch.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to form the rivet height of FRAZE with the dimension of Applicant’s invention because Applicant has not disclosed that the dimension provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected FRAZE’s increment dimension, and applicant’s invention, to perform equally well with either the dimension taught by FRAZE or the claimed dimension because both dimensions would perform the same function of providing enough material to fold over the tab to hold it in place after the staking operation is completed.
Applicant’s stated advantage is that a rivet with the height as claimed has an enhanced overlap of the tab (From ¶0093 of US 20210283675 A1). ¶0092 of the PGPUB defines “enhanced overlap” as the deformed rivet sidewall was formed from an expandable rivet button.  This advantage is interpreted as being taught by Figure 21 of FRAZE where the sidewall of the rivet is deformed over onto the tab.
Therefore, it would have been prima facie obvious to modify FRAZE to obtain the invention as specified in claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of FRAZE. 
See also MPEP 2144.04, subsection IV.A. – change in size or proportion.

As to claim 3, FRAZE teaches the can end of claim 1 wherein the base thickness of the central panel is about 0.0078 inch. (Page 6, Lines 115-117 teach a thickness of the lid to be 0.2mm or 0.0078 inches.)

As to claim 4, FRAZE teaches the can end of Claim 1 further comprising: a tab; wherein said tab is staked to said expandable rivet button (Figures 21 and 26 show the rivet button (112) after staking where it is engaged with a tab (126).); whereby said expandable rivet button becomes an expanded rivet; and wherein said expandable rivet has an enhanced overlap of said tab. (Page 7 Line 128 – Page 8 Line 5 teach that a ram impacts the top wall (114) of the rivet button to force the material radially outward into overlying relationship with the upper surface of the key (126)/tab.  Page 8, Lines 4-5 teach that this method creates a positive interlocking between the tab and key, which is interpreted as an enhanced overlap.)

As to claim 6, FRAZE teaches the can end of claim 5 wherein: said expandable rivet button top portion has a thickness of about 0.0075 inch (The thickness of the material starts at 0.2mm, or 0.0078 inches.  Figure 18 shows the dimple (40), which is described in Page 6, Lines 90-95 as having a lesser thickness than the lid material (less than 0.0078).  Page 6, Lines 67-68 and Page 7, Lines 45-53 teach that the wall thickness of the transverse wall (114) (interpreted as the top portion) is greater than the dimple thickness.  While FRAZE does not explicitly disclose the thickness of the transverse wall, the comparison of the thickness with the thickness of the dimple, as well as the disclosure in the drawings (Figure 19-20 show the thickness of the transverse portion and can end (22) together in one drawing), provide a teaching of the thickness of the top button portion being about 0.0075 inch.)
FRAZE does not disclose said expandable rivet button has a height of about 0.054 inch.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to form the rivet height of FRAZE with the dimension of Applicant’s invention because Applicant has not disclosed that the dimension provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected FRAZE’s increment dimension, and applicant’s invention, to perform equally well with either the dimension taught by FRAZE or the claimed dimension because both dimensions would perform the same function of providing enough material to fold over the tab to hold it in place after the staking operation is completed.
Applicant’s stated advantage is that a rivet with the height as claimed has an enhanced overlap of the tab (From ¶0093 of US 20210283675 A1). ¶0092 of the PGPUB defines “enhanced overlap” as the deformed rivet sidewall was formed from an expandable rivet button.  This advantage is interpreted as being taught by Figure 21 of FRAZE where the sidewall of the rivet is deformed over onto the tab.
Therefore, it would have been prima facie obvious to modify FRAZE to obtain the invention as specified in claim 6 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of FRAZE. 
See also MPEP 2144.04, subsection IV.A. – change in size or proportion.

Response to Arguments
Applicant’s arguments, see remarks, filed 01 July 2022, with respect to the rejection of Claim 1 under 35 U.S.C. 102 using HENNING have been fully considered and are persuasive.  The rejection of Claim 1 has been withdrawn. 
Applicant’s arguments regarding the thickness of the material in Claim 1 overcoming a rejection using HENNING are convincing.  HENNING does not disclose the claimed thickness.

Applicant does not provide specific arguments against FRAZE.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
US 20180072453 teaches making a central panel from 0.008” thickness material.  See ¶0074.
US 20110240645 teaches the material of the lid is from 0.1 to 0.3mm, or 0.0039 to 0.011 inches, which overlaps the claimed range. See ¶0016.
US 3826403 teaches a can end that is 0.22mm (0.0086 inches) and the top of a rivet is 0.2mm (0.0078 inches).  See Col. 4 Lines 53-55.
US 3638597 teaches a wall thickness of a rivet in a can end that can have a thickness of 0.007-0.008 inches.  See Col. 10, Lines 49-51.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726